Order entered November 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00279-CV

                                YVONNE BROWN, Appellant

                                               V.

                            FALLS ON CLEARWOOD, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07137-A

                                           ORDER
       By letter dated October 24, 2013, we directed the Dallas County Clerk to file, within five

days, either a supplemental clerk’s record containing all papers from the Justice Court filed with

the County Court or written verification that no such papers were filed. To date, the Dallas

County Clerk has neither filed the record nor corresponded with the Court regarding the status of

the record. Accordingly, we ORDER Dallas County Clerk John F. Warren to file, within FIVE

(5) DAYS of the date of this order, either the supplemental clerk’s record OR the requested

verification. If the record or requested verification is not filed by the date specified, we will

utilize the available remedies to obtain the record, which may include ordering the Dallas
County Clerk to show cause why he should not be held in contempt for failure to comply with this

Court’s orders.

        We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission, to all parties and to:

John F. Warren
Dallas County Clerk
Records Building, 2nd Floor
509 Main St., Suite 200
Dallas, Texas 75202.




                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE